DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 18 May 2022, with respect to the rejection of claim(s) 1-2 under 35 U.S.C. § 102 in view of Yohei have been fully considered and are persuasive. Yohei does not teach that the compound of formula (1) is 90% or more of a total amount of a nonvolatile component. 

Applicant's arguments filed 18 May 2022, in regards to rejections of claim 3-5 have been fully considered but they are not persuasive. Applicant has amended the limitations of claim 1, however, these claim amendments do not appear to change the scope of claim 3 which is drawn to a method comprising the compound of formula (1) of claim 1 and not the semiconductor wafer surface protectant of claim 1. Accordingly, the rejection of claims 3-5 are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yohei et al. (JP 2018006538. From the IDS dated 8 February 2022, hereinafter referred to as “Yohei”).
As to Claim 3: Yohei teaches a composition containing a polyglycerin derivative with the formula:
	
    PNG
    media_image1.png
    25
    281
    media_image1.png
    Greyscale
 [0009].
Yohei further teaches that R1 should be a hydrocarbon group having 3 or more and 22 or less carbon atoms [0028] and n is 13 or more and 60 or less [0031]. Yohei further teaches that the compound is mixed with water [0009, 0041].
As to Claim 4: Yohei teaches the method of claim 3 (supra). Using the teachings of Yohei wherein R1 is a 3 carbon hydrocarbon and n is 13 the molecular weight of the compound would be 1022 [0009, 0028, 0031].
As to Claim 5: Yohei teaches the composition and method of claim 3 (supra). The limitations of the semiconductor wafer being a silicon wafer is drawn to an intended use of the surface protectant composition. As Yohei teaches the limitations of claim 3 it is considered to be capable of being used on a silicon wafer. Additionally, Yohei teaches that the polishing composition can be used on a silicon wafer [0001].

Allowable Subject Matter
Claims 1 and 2 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767